Allowable Subject Matter
	Claims 1-7, 9-16, and 18-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 10, and 19, the prior art of record fails to teach or suggest, either alone or in combination “method of customizing an input device, comprising: setting a set of parameters associated with actuating a button of the input device, the set of parameters comprising at least one of a threshold force for actuating the button or a threshold displacement for actuating the button, wherein actuating the button occurs when an actuation point on a force curve is reached; registering a pressing of the button using a force sensor located below a top surface of the input device for actuating the button: and providing a tactile feedback using a haptic actuator located below the force sensor, based on the set of parameters in response to the pressing of the button; setting a rebound point on the force curve for resetting the button; storing the tactile feedback as tactile feedback profiles of a user: and automatically switching tactile feedback profiles when the user launches a game or application.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.